OFFICE        OF THE ATTORNEY GENERALOFTEXAS
                                                         AUSTIN




fianurebla A. il. 'Phonpoon
County Auditor
-hylor      county
Abihae,         %%a8




                                                                             f Soytembor  8, 1959,
                                                                             rtosot  41 to wkwthQr     or
                                                                             aan oolletJt~aU. the
t4xes     fur   the      Tren                                                 lot,   OVdRthough part
of me       inT@srty       of                                                istrfat   is laaatod in
JOLLWcounty.
                                                                    x, the Trcmt Xndepwxlenat :alwA
tiiatriot       ir     4x3 1134                                     atriot ia Taylor Coorty, Tbsai4,
                                                                    &am Ccnmm rohool DictrSot
                                                                    iX4tutcwy autheritr for such a
                                                                  88oa of the ikwts~a ciri1 ::tatutc8,


                                             dtatrloto             Mf   to lilt8 rcnnur be auu-
                                                       sohcml dlrtrlots,
                                                 6%~ iadepanduit
                                                 eats6 shall
                                                  00 &mm by the naw of’
                                   dlstriot iaol%ttul      theain,     an4 the
                                  Qlstrlot ahall be under the oxiutiw
                          F'W of the iadspaabst       6o?swl dfstriat,     and
         all the rigbt8 aad privll+gtw       gnated to Jnd~peabat Us-
         triotr    by the 1~s of thI8 s    ta telm11 bo gitan to the eon-
         8olibatsd    indapaadent dirtxiat    rreatsd   uwlur  tbe protiai~ar
         OS t.Alw       km)     .   .   .-

            It 18 to be not&     Z&t   uwlrr tke abore    aftsd                          Arttoh       t&o
mm dS*trlot    uav b45 all of Elm rlght8 -11 prlrJlBg*e                                 8r4JltOd
to Qth8X iRdtQWld@Rt   d;ItriQt*     U4d4r thQ bW.     CinQ Of                          8UOh d&tit%
Bon. I. R . ThOmpMm , p8ge t


lo oat out by Artlola 2191, 8ariosb CSrIl Ltstuteo, whiae butborlaoo
such ui lnde;nsubnt dlrtrlot to wspimy 8 dirtriot br looe*oor lrd
ooUeetor. iutothsr of suoh ri&to is giran to an lndapeaaent sohool
dlotriot uader utlole 3991, v&lob prorldu in psrt qd follasot
                Vfhen a majority of the board of tmute48   of 4m in-
        de adoat     dlstrlot greiar to bra the taxer. of thslr dlo-
        tr‘p”ot rsoeomd 4n4 oolleate4   by the  oounty somsoor ad
        oollsetor or aolboted oaly b the aouuty tu oollsotor,
        same ‘had be 400068~d and aoII:   o&o8 by aaid oounty oLTloef8
        end turaad mar to ttm traaourer      0r the ladapondontooboo~
        dlotriat    for rhleh 8ud, tax08 &to beea rolleeted.   . .”

                  Wm 4ro
                   uu4bh  to tirrd 4ny lt4tuto   which troolddlnatlr
4aROT        qus*tlon.
           your          By t4y of snslogy     horywr, IO aok ArtisLe
x744, Rarlu6 CiYll St8tut.0, Ubiab 4ppd.o to the ooMoud4tloll or
two oounty llno aoman 8obaol dlotrfatr. fn #uoh 4 a&;           tta Corn-
aloolomr~@   Cburt  of HO& sounty   lavlso t&r tot for the dl+riet     ln
that prrtIoular ooutaty, snd tho tu oollsotor for crab oounty aaaosseo
rod collsota  the t4x beloaglng to th4 dirtriot     ln.hio rsopeotivs
oouaty*
           There oan be no qosrtioa but th%t an iadeapndhat ~sbaol
diotriot abioh ha8 propsrty in two dltfsrsnt   oounrioa oould ampioy
onb OO~lBOtOr to oollsot ltr tUU    i.n both Of Bald OouPtloSc .m
problaa arksos *a to wbstbrr or not the tu i#oUeOtor of m4 county
+o%ld be autbbrlred to ocllaot tsros for the rohool diotrfot   on
wopety    lplnc in anotbor eountby.

           The rox4s cclldsaion or Appools h88 LWiO8 be16 that tbs
aounty  tsx aollsetor-assoo*or  oannot ba Independently cw&.op~d to
ooiloat or a48468 tax00 for a *oh001 dlstrlot.    :au vs. :‘lntoo
Icdspsulsnt Zohoal Cistrlat,   843 5. 8. lW0; Pruit, ct sl ~6. Glen
i%Oo Indsgaadtmt ~ohool D16triOb 90. .L, BI J. 8. (Zd) 1004.
           on the oMar hand, borotet,    1s km8 bows held th4t aa indr-
ptmdsnt oofmol dlstriet say slsat under Artlale HOSi to 134~4 lte
taxas aollr?atuQ by the aounty   t&x 48oe8Mr sad eolhetor,   anci theroby
not riol4te the   aouotitutioml   prori8106 l&nst the holding of two
0rfi008 0r  -1-a.        f    4-lt 41 fa. Ulu Bo*4 nadopenaent roboal
Dlotriot      ::o. 1, 6o :-. a. YIM    8V81   :?imt   Bspth? Cburab   ~8.   City of
*fart    aottb,   Z8 &K.    (26)  196.
                  It is aado clear by tbaoe m646, bowover, fbst mob s ool-
~Mtion       by the oounty tax soossow-ooilcotor    for both tba ocunty snd
                                                                                                         24



iIon. 1. a. Thospron.P66U3

the fnAepcnr%mt rahool district 18 ~cm~rslblo    only mhsn*it can
5s ude l 8ddItlanal duty for tpe.oc/unty <roileatur to'alse oz1-
isOt  ch6 tuSS Or the $abe~,polXWISt
                                  WhOOt district     6+'C.a& *hire                                  it
oan be aaid t&t                ha woul4 not tbenby       bo hol&h&          ts “ortioes but that
ba would         bs hol4.in6 but one offlee         wltb more           f &a &aty. 'ihe
                                                                     t&an
hD&ifk6e         frOl4   t%aO&Se of    ZU@e,   8t   &I   V’0. GhD       ii SO
                                                                           Indcgaiuieat
.~&ool Liatriat To. 1, aupre, la lagorta.at                     in Fhf 8 rerpcat:
               -It ir doubtlets Qamisrtbie for tbo lagirhturs
          to mlrigu to the county tax ocll8ctor   t3a buty Of oul-
          bating the taxer o? lm.iepc&danC ~oluoi diatrlata, as is
          &one &or t&e protieiom      ot karIsed St8hte8, artiole
          2792, for the coUeotor    Zn die8kmgfng rruoh dutfoa i*
          not holUng   two offioos,  but lo mrmly prlormiug   lrtrm
          dutias 6rrlgaad to t&u cne oftluo.w
            It is the opiafop of *&is Do 8rtnmt that it e&mot be
&fide       OG tbe
          part      dutieo of tho t8x ool P eator of Taylor County to
collsof   taxes on proparty located :n Jow8 County. h&Sale 2792 pm-
vides that whaa a ssJority of tha board Or trostaas        oi an independent
SQ!3qol blmtriot prefer tc hi3to t&3 tAxes of tha diatriot oou~?ote6
by the county tax adi4ator the mae        still  be ooU*cted by snfd
ofrloer.    :itll: ~8 to the ~roprrt~ in Scncr CourA2, the 8hm *culd
not bs @0116Otab by thy ~9~&tr tax COl~aC?dr,       for :hla  CcWity CuX
crollaotor r;ould sot ba ths cm *ho %ould ba calL.eatizg thn taxes,
but the tax oollzoxm      or maothor atunty nould. ~$6 to the tarpay”n
of Jon::6 County, t>e tax oolbotcr     of i'&yLor Co..inty i8 0i~mI.y un lnde-
pmisnt oollmtor      and iiOt d UOUntyO::fiOhl.     .ri6 hOldhi;; t&ii8 WSi-
tiou plus tte positiou     of ooll+otor k-or Taylar County 80;110 violate
tbc Constltuticn of ~I:-x~D68 bein& L;r,*gi4mon hcl4Ld1g twc crr2css
or 8Mluaorlt.
                  r;rtlala 9254, Ee*lssd Civil           :trfutes,          rards   6s foll~cv~a:

                  VEc     oollsator
                          tu         ahaLl bs the rsc:rl~cr and col-
          leotur uf ail   tax..6 aaresmd up* the tax list in hlr
          couctr,  vihathbr a587zre.4 for t&a i~tate or osunty, 5aboc1,
          poor liouso or other prposee)     an4 bs ah811 preccod Cc
          oolleot this (lameaccord in6 to law, and plas3 tbr mm
          rhan eollaotad -to the prop-r find. & pq rbc sapf over
          to tba 3rup:r nutborltirr,     a$ her*inslter~provlded.*
          cr OWS~, tta hlaapsrrcent   noboo dlrtrlat  0.B Rqloy wi
independwit dirtrlot t8x eolleotor.   &uetver, lf under Artfolo 2792
it lhooaoe to we the oourrty tex eolleator,  then tbs tax oollootor
thet mrt be a::o8en War Artlulo 7284 Ir the tu oollcotor      0r  the
Bounty.
                                                                   -

                                                                       ‘.   25


Rca.    L.    IL. Thoapaon,       Pa&o 4



          If 1s cl%*OpinloP or tial lhpwtsc?nt,       the?&., that
lt oaamt bo eaid that     the &dditiocWl duty my be p .0*4WI Me
Taylor County tu ~1ltOtOt to oalleot tarea in 30I26 County. There-
fore, if the tu  oolleotor ot Taylor Coaaty Ir em#loyod by the
ladqmM6n.t sohooldistr$ot to coAlsot tarao in Jon08 County ha
~0Uld b+ bO&uag  tl0  OitiO@B   Or OWltBZM8t it& COiiGrCLV8fithII Oi th4J
ctxmitiai06         0r   TIIUS.


                                           ‘lourm val7 truly